Citation Nr: 0523222	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  92-55 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a 
lumbar laminectomy.

2.  Entitlement to an increased rating for lumbar 
fibromyositis, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1988 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
entitlement to service connection for residuals of a lumbar 
laminectomy.  Although in September 1990, the RO denied an 
increased (compensable) rating for lumbar fibromyositis; a 10 
percent disability evaluation was assigned for this 
disability pursuant to a July 2001 rating action.  The rating 
was subsequently increased to 20 percent pursuant to an 
August 2003 rating.

The case was previously before the Board in July 1993, March 
1997 and July 2003, at which time it was Remanded for 
additional development, and the case is once again before the 
Board for appellate consideration of the issues on appeal. 

The issue for an increased rating for fibromyositis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  Residuals of a lumbar laminectomy are not demonstrated as 
related to an incident during the veteran's service, and a 
preponderance of the competent evidence of record is against 
concluding that such disorder was caused or aggravated by 
service or by a service connected disability. 


CONCLUSION OF LAW

Residuals of a lumbar laminectomy was not incurred or 
aggravated as a result of active military service, nor may it 
be presumed to have been so incurred and is not shown to have 
been caused by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) [hereinafter "VCAA"].  The 
Board notes that while this law was enacted during the 
pendency of this appeal, it was considered by the RO as 
reflected by correspondence issued in October 2001.  Thus, 
there is no prejudice to the veteran in proceeding with this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  
While the letter notice did not explicitly inform the veteran 
vis-à-vis the "fourth element", subsequent Duty to Assist 
documents, see e.g. letter of March 2004, invited any 
additional information, to which the veteran's representative 
responded in July 2004 that there was no additional evidence 
or argument.  Adjudication was requested.  

The Board also notes that the VCAA letter was sent to the 
veteran many years after to the RO's initial adverse rating 
decision that is the basis for this appeal.  As noted in 
Pelegrini II, the plain language of 38 U.S.C.A. § 5103(a) 
requires that this notice be provided relatively soon after 
VA receives a complete or substantially complete application 
for benefits; thus, the Court held that under section 
5103(a), a service-connection claimant must be given notice 
before an initial unfavorable RO decision on the claim.  The 
Board finds that the rating action on appeal preceded the 
enactment of the VCAA, and the notices pursuant to that 
legislation did not come into being until many years after 
the rating on appeal was initially adjudicated. 

The veteran was not prejudiced by virtue of the rating action 
that preceded enactment of the VCAA because the earlier 
rating action, unfettered by legal doctrines such as res 
judicata or collateral estoppel, does not carry the same 
weight as a judicial or even other final administrative 
determinations vis-à-vis the claimant's appeal.  

Furthermore, in reviewing AOJ determinations on appeal, the 
Board is required to review the evidence of record on a de 
novo basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C. § 7104(a), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration. 
See 38 C.F.R. § 20.1104.  There simply is no "adverse 
determination" for the appellant to overcome. Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the October 2001 letter provided to the appellant was 
not given prior to the first AOJ adjudication of the claim, 
the letter was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the letter along with other duty to assist 
correspondence fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the last 
VCAA letter was sent, the case was readjudicated and a 
Supplemental Statement of the Case was provided shortly 
thereafter to the appellant.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notice. 

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case, it appears that the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with multiple VA medical examinations and notice of the 
requirements necessary to substantiate the claim have been 
provided in the Statements of the Case and other development 
letters of record.  Accordingly, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

The veteran contends that he was treated in service for a 
back disorder.  He also contends that his residuals of a 
lumbar laminectomy are secondary to his service connected 
fibromyositis.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The preponderance of the medical evidence is against the 
veteran having suffered a herniated disc during service.  
Rather, the record demonstrates that the veteran sustained a 
(post-service) work related job injury in 1979, which 
resulted in a laminectomy in December 1984.  In September 
1999, a VA examiner, who had the benefit of the entire claims 
file for review, definitively refuted any relationship 
between the veteran's fibromyositis and the residuals of 
lumbar laminectomy either on a causal basis or on the basis 
of aggravation.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Entitlement to service connection for residuals of a lumbar 
laminectomy is denied. 


REMAND

The veteran's service-connected lumbar fibromyositis is 
evaluated pursuant to the criteria for limitation of motion 
of the affected part.  After the case was last remanded in 
July 2003, the criteria for evaluating spinal disorders were 
changed effective September 26, 2003.  See 68 Fed. Reg. 
51454- 51458 (Aug. 27, 2003).  The new rating criteria for 
limitation of motion of the spine are now codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  These diagnostic 
codes use a "General Rating Formula" except for 
intervertebral disc syndrome which, if appropriate, can be 
rated under its own formula evaluating "incapacitating 
episodes".  A review of the claims file indicates that the 
veteran has yet to be informed of the changed criteria.  
Furthermore, the RO has not had an opportunity to evaluate 
the veteran's low back disability under these criteria. 

As such, the appellant should be specifically advised by the 
RO of the new rating criteria for evaluating diseases and 
disabilities of the spine and the RO should specifically 
evaluate his claim under 38 C.F.R. § 4.71a as amended during 
the pendency of his appeal.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5286, 5287, 5290) (2002); 68 Fed. 
Reg. 51454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243)). 

Accordingly, this case is REMANDED for the following action:  

After undertaking any additional 
development deemed necessary, the RO 
should consider all of the evidence of 
record and readjudicate the claim for 
increased rating for the veteran's lumbar 
myositis.  If any benefit sought on 
appeal remains denied, the appellant 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits 
since issuance of the last Supplemental 
Statement of the Case of March 2004, to 
include the most recent versions of the 
criteria relating to evaluating spine 
disorders.  All relevant evidence of 
record should be addressed.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


